                                   Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 1 of 21
JS 44 (Rev Ofu; 7)
                              {;JP                                                  CIVIL COVER SHEET
The JS 44 c1v!I cover sheet and the mformat10n contamed herem neither replace nor supplement the filmg and service of pleadmgs or other papers as reqmred by law, except as
provided by local rn!es of court This form, approved by the Judlc1al Conference of the l:mted States m September 1974, 1s reqmred for the use of the Clerk of Court for the
purpose of untlatmg the CIVll docket sheet (SEE L'ISTRUCTIUNS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS                                                                                                                DEFENDA.''ffS
COREY MARTIN                                                                                                                   RONAK FOODS LLC D/B/A PIZZA HUT, ET AL


     (b)        County of Residence of F1rst Listed Plamtiff LANCASTER                                                           County of Residence of First Listed Defendant
                                  (FXCEPT TN US PLAINTIFF CASES)                                                                                        (TN r.; S PLAINTTFF CASES ONLY)
                                                                                                                                 NOTE    IN LAND CONDEMNATION CASES, LSI! THE LOCATION OF
                                                                                                                                         THF TRACT OF LA."ID INVOLVED

     ( C)       Attorneys (Firm Name, Address. and Telephone Number)                                                              Attorneys (lj Known)




II. BASIS OF JLRISD                                                                                          III. CITIZENSHIP OF PRINCIPAL pARTIES (Place an x                                                     m One Box for Plamtzff
                                                                                                                             fFor Dtverszty Cases Only)                                                 and One Box for Defendant)
CJ I        C S Government                                  era! QuestJon                                                                              PTF            DEF                                              PTF      DEF
              P:amtiff                                       '.S Government Not a Party)                           Cil!zen of Tlus State               CJ 1           CJ    :     Incorporated or Pnnc,pal Place        ::1 4   CJ 4
                                                                                                                                                                                    of Bus,ness In Tlus State

CJ 2        C S Government               CJ 4          Diversity                                                   Citizen of Another State            CJ 2           CJ    2     Incorporated and Pnncipa; Place       CJ 5    CJ   s
                Defendant                                (indicate Citizenship of Parties in Item Tl!)                                                                               of Business In Another State

                                                                                                                                                       CJ 3           C1    3     Foreign Nanon                         '-! 6   CJ 6

            .
 IV NA T{.;RE OF SUIT (Place an
r •: "',,,,, CONTRACT ,,,n ~  ~,,
                                                         'X" m One Box Only)
                                                                                                    ,,        '7                                                 .•
                                                                                                                                                                      Click here or Nature o f Smt Code Descnot10ns
                                                                                                                                                                       BANKRUPTCY., t"i:A• ' ·~wrHEIDS1'~'FUTES ;;                       ·1
                                            ,._   "·      «:, "'-'   i''   X:ORTS~    c·    '{'                    ''A',   F0RFETI'U""'1 "EN klt;&V ""'' ·•'
CJ 1I 0 Insurance                    PERSONALINJllRY                              PERSONAL INJllRY        ::1 62 5 Drug Related Seizure                      CJ 422 Appea: 28 USC I 58             '.J 375 False ClamIS Act
CJ 120 Manne                     CJ 3!O Airplane                               CJ 365 Personal Injury ·             of Property 2: use 881                   CJ 423 W1thdrawa!                     CJ 376 Qm Tam (31 CSC
CJ 130 Mi:ler Act                CJ 315 Arrplane Product                               Product L1abihty   CJ 690 Other                                              28 csc 157                              3729(a))
CJ 140 Negonable Instrument               Ltab1hty                             CJ 367 Health Care/                                                                                                 '.J 400 State Reappornonment
CJ 150 Recovery of Overpayment   CJ 320 Assault, Libel &                               Pharrnaceuncal                                                           j""""'ll"'"' ·y RI• c~TS <., '.1 4:0 Anntrust
        & Enforcement of Judgment         Slander                                      Personal Injury                                                        CJ 820 Copyrights                    CJ 430 Banks and Banking
CJ 151 Medicare Act              CJ 330 Federal Employers                              Product Liability                                                      CJ 8 30 Patent                       '.J 450 Commerce
CJ I 52 Recovery of Defaulted             L1ab1:1ty                            CJ 368 Asbestos Personal                                                       CJ 8 3S Patent , Abbreviated         '.1 460 Deportation
        Student Loans            CJ 340 Manne                                           In, ury Product                                                               New Drug Apphcatton          '.J 470 Racketeer !nfluenced and


                                                                                                                   g
        (Excludes Veterans)      CJ 345 Manne Product                                   Liab1!1ty        ,...-,,,,                                            '.1 840 Trademark                            Corrupt Orgaruzattons
0 : 5 3 Recovery of Overpayment           Ltab1hty                               PERSO"IAL PROPER1( ~'ffe, '\"-'."    ___"'"']: 1fi. w.- •euo·· ~ $ ",_ ~h
                                                                                                                                                       ."    >~Sftt'•&l' ~s_.·ll11.i_11·;.V ,,_ ,%
                                                                                                                                                                                                   CJ 480 Consumer Credit
        of Veteran's Benefits    CJ 350 Motor Vehicle                          CJ 370 Other Fraud                  Falt Labor Standards                       CJ 861IIlA(l395ff)                   '.1 490 Cabie/Sat TV
CJ 160 Stockholders' Suits       '1 355 Motor Vehicle                          CJ 37 J Truth m Lending              Act                                       CJ 862 Black Lnng (92 3)             CJ 850 Secunties/Commodil!es/
CJ i 90 Other Contract                   Product Liability                     CJ 380 Other Personal               Labor/Management                           CJ 863 DIWC/DIWW (405\g))                    Exchange
CJ 195 Contract Product LiabilityCJ 360 Other Persona:                                 Propert}' Damage             Relanons                                  CJ 864 SSID T(t!e XVI                CJ 890 Other Statutory Actions
CJ 196 Franch•.se                        InJury                                CJ 385 Propert}' Damage    ::J 740 Railway Labor Act                           0 865 RSI (405(g))                   CJ 89: Agncultural Acts
                                 CJ 362 Personal Injury ,                              Product Liab1l1ty   CJ 751 Fanuly and Medical                                                               CJ 893 Environmental Matters
                                         Med1ca: Malpractice                                                        Leave Act                                                                      '.J 895 Freedom of Jnformatton
b      .. "RI!:AkPR'OPER'!Y.P'• re~*" •C'E\llI/RJGH"FS . ' ·•                   PRISONw.R'PE'.tITIONS"'" CJ 790 Other Labor Lt1gat10n                        ; • "FEDERAL TAX SUITS???                     Act
CJ   2 : 0 Land Condemnation     '.1 440 Other ClVll Rtghts                       Habeas Corpus:           CJ 79 J Employee Retrrement                        CJ 870 Taxes (C S Pla1nllff          '.J 896 Arbttratton
CJ   220 Foreclosure             i'.1441 Votmg                                 CJ 46 3 Aben Detamee                Income Secunty Act                                 or Defendant)                CJ 899 Adnurnstrattve Procedure
CJ   230 Rent Lease & E.1ectment 0 442 Employment                              0 510 Motions to Vacate                                                        0 87; IRS Third Party                        Act/Review or Appeal of
CJ   240 I orts to Land          CJ 443 Housmg/                                        Sentence                                                                       26 USC 7609                          Agency Decmon
CJ   245 Tort Product Liab1hty           Accommodations                        CJ 530 Genera:                                                                                                      Cl 950 Const1tuttonahty of
CJ   290 A;l Other Real Property CJ 445 Arner w.D1sab1ht1es ,                  CJ 535 Death Penalty          ,_" IMMIGRATION )$;                                                                           State Statutes
                                         Employment                               Other-                  CJ 462 Naturaltzanon Appi1cat1on
                                 CJ 446 Amer w,D1sabil11ies ,                  CJ 540 Mandamus & Other    0 465 Other lmnugratJon
                                         Other                                 CJ 5SO Cl vil Rtghts                Act>ons
                                 CJ 448 Bducallon                              CJ 555 Pnson Cond1t10n
                                                                               CJ 560 Civd Detamee



Pi
                                                                                       Cond1t1ons of
                                                                                       Confinement

        ORIGIN "'""' ~ "r mv.. s~ omw
            Ongmal            '.1 2 Removed from                     ::J 3   Remanded from                 '.1 4 Remstated or             ::J S Transferred from                  '.1 6 Mult1d1stnct            '.1 8 Mnl!Id1stnct
            Proceedmg               State Court                              Appe Hate Court                        Reopened                     Another D1stnct                         L1ligalion -                L1ligatJon -
                                                                                                                                                 (specify)                               Transfer                    D1rect File
                                            Cite the t: S C1VIl Statute under wluch you are filmg (J)o not cite jurisdictional statutes unless diversity)
                                            29         us c s 216(b)
VI. CAt:SE OF ACTIO~                        Bnef descnptlon of cause
                                            FLSA VIOLATIONS
VII. REQUESTED IN     :SI: CHECK IF THIS IS A CLASS AC'IIO!'<                                                              DEMA."'ID$                                           CHECK YES only i "demanctd m complamt
     COMPLAINT:             L'l'<DER RL1,E 23, FR Cv P                                                                                                                      JCRY DEMA."'l'D:         )( es     '."JNo
VIII. RELATED CASE(S)
      IF' A."lY
                       .  (See tnstructtons)
                                                                                                                                                                 DOCKET NLMBER
                                                                                                                                                                                                        v
DATE
06/14/2019
FOR OFFICE L'SE ONLY

     RLCh!PT #                      AMOL'NT                                            APPL Yll'<G Ifp                                        JUDGE                                      MAG JL'DGE



                                                                                                   lllN        11 7019
                            Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 2 of 21
                                                              L'NITED sr..\tts i>tsrtuL'T conn
                                                        FOR THE EASTER"l DISTRICT OF PENNSYLVA.~lA                              19
                                                                            DESIGNATION FORl\ll                                                        2618
                      (to be used by counsel or pro se plaintiff to tndicate the category of the case for the purpose of assignment to the appropriate calendarJ

Address of Plainttff:                                         11BEl1Mirtttl lfieamstown Road, llenRm;, fPm 117m177
                                            ·--------~                                                                             ----
Address of Defendant~                                    ~ID ffimtt Sttel!tt Road                  Suite 38,      FeaslE~ll~. fPm 11lmfiB
                                                                                                                                        ----
Place of Accident, Incident or Transactton: _ _ _ _ __                                                   Feasterville, PA


RELATED CASE, IF ANY:

Case Number-                                                      Judge~_____               _ __                               Date Termmated.

C1vtl cases are deemed related when Yes is answered to any of the followmg questions.

1.       Is this case related to property included in an earher numbered smt pendmg or wtthm one year                             YesD                       NoD
         previously tenmnated action :n this court?

2        Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor smt                           YesD                       NoD
         pendmg or w1thm one year previously termmated action m this court?

3.       Does this case mvolve the vahd1ty or infrmgement of a patent already m smt or any earher                                 YesD                       NoD
         numbered case pendmg or wtthm one year previously termmated action ofth1s court?

4.       Is this case a second or successive habeas corpus, social secunty appeal, or prose c1vtl nghts                           YesD                       NoD
         case filed by the same mdiv1duaJ?

I certify that, to my knowledge, the wtthm case                             not related to any case now pendmg or w1thm one year previously termmated acnon in


                                                                                ~~~~
this court except as noted above.

DATE         aimAlf~ ~-------                                                                                                                         93141
                                                                                                                                             Attorney ID # (if applicable)


CIVIL: (Place a      vin one category only)
A.             Federal Question Cases:                                                        B.    Diversity Jurisdiction Cases:

01             Indernmty Contract, Manne Contract, and All Other Contracts                   01          Insurance Contract and Other Contracts
D 2.           FELA                                                                          D 2         Airplane Personal Injury
D        3   Jones Act· Personal Injury                                                      03          Assault, Defamat10n
             Antitrust                                                                       D

ii
                                                                                                    4    Manne Personal Injury
             Patent                                                                          D      s    Motor Vehicle Personal Injury
             Labor-Management Relations                                                      D      6    Other Personal Injury (Please specify)
             ClVll Rights                                                                    D      7    Products L1ab1hty
             Habeas Corpus                                                                   D      s    Products Liab1ltty - Asbestos
D        9. Secunnes Act(s) Cases                                                            D      9    All other D1vers1ty Cases
D        10. Social Secunty Revtew Cases                                                                 (Please specify) _ _ _ __
D        tt. All other Federal Quest10n Cases
               (Please specify)




                                                                            ARBITRATION CERTIFICATION
                                                    (The effect of this certificat1on 1s to remove the case from elig1b1lity for arb1trat1on.)

I,           _ .   Charles J · Kocher                         counsel of record or pro se plamuff, do hereby certify

     w
     ~
               Pursuant to Local C1v1l Rule 53 .2, § 3(c) (2), that to the best of my knowledge and behef, the damages recoverable in this c1v1! act10n case
               exceed the sum of $150,000 00 exclusive of mterest and costs·

     D         Rehef other than monetary damages 1s sought


DATE.        aim.4'~
                  __9_____ - - - -
                                                                          ~g LL___                                                                       31
                                                                                                                                             A_t-to-rn-:-!-D--:(i-!-aP._'P_lt-ca-bl-e)-


NOTE A tnal de novo will be a tnal by Jury only 1f there has been compliance with F RC P 38

Civ 609 (512018)

                                    Ii
                      Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 3 of 21
                                                                           ~
                                                                           ~
                                            s   A   L T    z          M     0   N G E L           u z z
                                        B   A   R R E      T    T       & B          E N D E       s   K y   PC


                                                          TR I AL           LAWYERS

8ELAWABE C:ouNTY   Ornce                              ONE :'..:BERTY PLACE, 52'°          FLOOR                           "1Ew JERSEY   0• ncE
 2~ WEST ~HIRD STREET                                           1650     MARKET STREET                                &'.J~'8 SAGEMOB£ 8RIVE

    P 0     Box 167J                                       PHl~fCPli!A,         PA      19103                                SorTE 8303
  MEDIA,    PA  19863                                                                                                 MARLTON,    NJ C88'., 3
                                                               VO!C"E   215 496.8282
 VOICE   61 C 62" • 9' ;   "                                                                                          VOJCE   &'.:>6 1$1 8183
                                                                FJ\X 215 496 C999
  b!U< 6;:) 62' 9 '87                                                                                                  FAA 8'.06   "Sl 0868



                                                                    HORS Kl\M 0FF1 CE                             MON'T'GOMER '{ COUNTY ~h'F!C. E

                                                               120 GIBRALTAR ROAD                                 4   3   EAST MARSAALl STREET

     BR 1 EGE HAR '!'MAN                                              s·c:n 218                                    NORRI')TOWN,   PA l ~401
GIRECT DIAL 2:$ $7o-l868
                                                               HORS~A!<,    PA 19044                                  VorcF 610 2"8 1$91
    Bf!ARTMAN@SMBB COM
                                                                                                                       FAX 61'.l 272.2)0




                                                               June 14, 2019


   VIA FEDERAL EXPRESS

   Clerk, C .S. District Court
   Eastern District of Pennsylvania
   601 Market Street #2609
   Philadelphia, PA 19106

                Re:            Corey Marin v. Ronak Foods LLC dlbla Pizza llut, et al.

   Dear Sir/Madam:

            Enclosed for filing please find an original and one ( 1) copy of Class Action Complaint,
   together with exhibit all required forms. I have also enclosed a check in the amount of $400 for
   the filing fee. Kindly file the original and return a time-stamped copy in the enclosed self-
   addressed, pre-paid envelope.

                Feel free to contact me with any questions. Thank you.

                                                                    Very truly yours,




   Enclosures
    Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 4 of 21




        (fJJ I~           THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PEl'iNSYLVA."'iIA

COREY MARTIN, individually and on behalf
of similarly situated persons,                         Case No.
                                                   1

                              Plaintiff,
              v.                                       Jury Trial Demanded

RONAK FOODS LLC D/B/A PIZZA HCT,
JIGNESH PA.""i"DYA, and KRUPA PATEL,
individually,

                              Defendants.

       CLASS ACTIO~ COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR
      STA.""i"DARDS ACT OF 1938 AND PENNSYLVANIA WAGE PAYMENT AND
        COLLECTION LAW AND J;NJL'ST ENRICHMENT!OU4NTUMMERUIT

       Plaintiff Corey Martin ("Plaintiff'), individually and on behalf of all other similarly

situated delivery drivers, brings this Class Action Complaint against Defendants Ronak Foods

LLC d/b/a Pizza Hut, Jignesh Pandya, and Krupa Patel and hereby alleges as follows:

       1.      Defendants operate numerous Pizza Hut Pizza franchise stores. Defendants employ

delivery drivers who use their own automobiles to deliver pi72a and other food items to their

customers. However, instead of reimbursing delivery drivers for the reasonably approximate

costs of the business use of their vehicles, Defendants use a flawed method to determine

reimbursement rates that provides such an unreasonably low rate beneath any reasonable

approximation of the expenses they incur that the drivers' unreimbursed expenses cause their

wages to fall below the federal minimum wage during some or all workweeks. ·

       2       Plaintiff brings this lawsuit as a collective action under the Fair Labor Standards

Act ("FLSA"), 29 U.S.C. § 201 et seq, a class action under Pennsylvania Annotated Statutes

§260.1, et seq, and common law to recover unpaid minimum wages and overtime hours owed to

himself and similarly situated delivery drivers employed by Defendants at their Pizza Hut stores.
    Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 5 of 21




                                      Jurisdiction and Venue

         3.    The FLSA authorizes court actions by private parties to recover damages for

violation of its wage and hour provisions. Jurisdiction over Plaintiffs FLSA claim is based on 29

U.S.C. § 216(b) and 28 U.S.C. § 1331 (federal question).

         4.     Venue in this District is proper under 28 U.S.C. § 1391 because Plaintiff resides

in this District, Defendants employed Plaintiff in this District, Defendants operates Pizza Hut

franchise stores in this District, and a substantial part of the events giving rise to the claim herein

occurred in this District.

                                               Parties

    5.          Defendant, Ronak Foods LLC, is a Pennsylvania Limited Liability

Company maintaining its principal place of business in this District and may be served at 210 East

Street Road Suite 3B, Feasterville, PA 19053 or wherever found.

         6.     Defendant, Jignesh Pandya, is individually liable because, during the relevant

times, he or she was an owner of substantial interests in Defendant Ronak Foods LLC, served as

officer of the entity, and held managerial responsibilities and substantial control over terms and

conditions of drivers' work as he or she held the power to hire and fire, supervised and controlled

work schedules and/or conditions of employment, determined rates and methods of pay and/or

expense reimbursements, and maintained employment records and/or held control over

employment records. Defendant may be served at 210 East Street Road Suite 3B, Feasterville,

PA 19053, or wherever he or she may be found.

         7.     Defendant, Krupa Patel, is individually liable because, during the relevant times,

he or she was an owner of substantial interests in Defendant Ronak Foods LLC, served as officer

of the entity, and held managerial responsibilities and substantial control over terms and




                                                 2
    Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 6 of 21




conditions of drivers' work as he or she held the power to hire and fire, supervised and controlled

work schedules and/or conditions of employment, determined rates and methods of pay and/or

expense reimbursements, and maintained employment records and/or held control over

employment records. Defendant may be served at 210 East Street Road Suite 3B, Feasterville,

PA 19053, or wherever he or she may be found.

        &       Plaintiff was employed by Defendants from 2013 to 2017 as a delivery driver at

Defendants' Pizza Hut stores located in Feasterville, Pennsylvania and within this District.

Plaintiff's consent to pursue this claim under the FLSA is attached to this Original Complaint as

"Exhibit l."

                                          General Allegations

                                          Defendants' Business

        9.      Defendants own and operate numerous Pizza Hut franchise stores including stores

within this District and this Division.

        10.     Jignesh Pandya and Krupa Patel are the directors of corporate Defendant Ronak

Foods LLC d/b/a Pizza Hut.

        11.     In this capacity, Jignesh Pandya and Krupa Patel put the pay scheme at issue in

place, have overseen and enforced Defendants' pay practices, and are, therefore, individually liable

for the violations at issue.

        12      Defendants' Pizza Hut stores employ delivery drivers who all have the same

primary job duty: to deliver pizzas and other food items to customers' homes or workplaces.

                     Defendants' Flawed Automobile Reimbursement Policy

        13.     Defendants require their delivery drivers to maintain and pay for safe, legally-

operable, and insured automobiles when delivering pizza and other food items.




                                                 3
    Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 7 of 21




       14.     Defendants' delivery drivers incur costs for gasoline, vehicle parts and fluids, repair

and maintenance services, insurance, depreciation, and other expenses ("automobile expenses")

while delivering pizza and other food items for the primary benefit of Defendants.

       15.     Defendants' delivery driver reimbursement policy reimburses drivers on a per-

delivery basis, but the per-delivery reimbursement equates to below the IRS business mileage

reimbursement rate or any other reasonable approximation of the cost to own and operate amotor

vehicle. This policy applies to all of Defendants' delivery drivers.

        16.    The result of Defendants' delivery driver reimbursement policy is a reimbursement

of much less than a reasonable approximation of their drivers' automobile expenses.

        17.    During the applicable FLSA limitations period, the IRS business mileage

reimbursement rate ranged between $.535 and $.575 per mile. Likewise, reputable companies that

study the cost of owning and operating a motor vehicle and/or reasonable reimbursement rates,

including the AAA, have determined that the average cost of owning and operating a vehicle

ranged between $.571 and $.608 per mile during the same period for drivers who drive 15,000

miles per year. These figures represent a reasonable approximation of the average cost of owning

and operating a vehicle for use in delivering pizzas.

        18.    However, the driving conditions associated with the pizza delivery business cause

even more frequent maintenance costs, higher costs due to repairs associated with driving, and

more rapid depreciation from driving as much as, and in the manner of, a delivery driver.

Defendants' delivery drivers further experience lower gas mileage and higher repair costs than the

average driver used to determine the average cost of owning and operating a vehicle described

above due to the nature of the delivery business, including frequent starting and stopping of the

engine, frequent braking, short routes as opposed to highway driving, and driving under time




                                                4
    Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 8 of 21




pressures.

         19.      Defendants' reimbursement policy does not reimburse delivery drivers for even

their ongoing out-of-pocket expenses, much less other costs they incur to own and operate their

vehicle, and thus Defendants uniformly fail to reimburse their delivery drivers at any reasonable

approximation of the cost ofowning and operating their vehicles for Defendants' benefit.

         JJ.     Defendants' systematic failure to adequately reimburse automobile expenses

constitutes a ''kickback" to Defendants such that the hourly wages it pays to Plaintiff and

Defendants' other delivery drivers are not paid free and clear of all outstanding obligations to

Defendants.

         21.      Defendants fail to reasonably approximate the amount of their drivers' automobile

expenses to such an extent that their drivers' net wages are diminished beneath the federal

minimum wage requirements.

         22.      In sum, Defendants' reimbursement policy and methodology fail to reflect the

realities of delivery drivers' automobile expenses.

                 Defendants' Failure to Reasonably Reimburse Automobile Expenses
                                 Causes Minimum Wage Violations

   23.            Regardless of the precise amount of the per-delivery reimbursement at

any given point in time, Defendants' reimbursement formula has resulted in an unreasonable

underestimation of delivery drivers' automobile expenses throughout the recovery period,

causing systematic violations of the federal minimum wage.

         24.      Plaintiff was paid $7.25 per hour during his employment with Defendants,

including a tip credit applicable to the time he performed deliveries.

         25.      The federal minimum wage has been $7.25 per hour since July 24, 2009.

         2f:i.    During the time Plaintiff worked for Defendants as a delivery driver, he was


                                                5
    Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 9 of 21




reimbursed just $1.00 per delivery plus tips and on average drove 4-6 miles per delivery. This

means plaintiff was getting paid between $.167 and $.25 (divided by 6 and 4 miles, respectively).

        Tl.    During the relevant time period, the IRS business mileage reimbursement rate

ranged between $.56 and $.535 per mile, which reasonably approximated the automobile

expenses incurred delivering pizzas. http://www.irs.gov/Tax-Professionals/Standard-Mileage-

Rates. Csing the lowest IRS rate and the highest rate per mile plaintiff was making per mile

driven ($.25 per mile) in effect during that period as a reasonable approximation of Plaintiffs

automobile expenses, every mile driven on the job decreased his net wages by at least $.285

($.535 - $.25) per mile.

        28.    During his employment by Defendants, Plaintiff regularly made 3 or more

deliveries per hour. Thus using even a conservative under-estimate of Plaintiffs actual expenses

and damages, every hour on the job decreased Plaintiffs net wages by at least $.855 ($.285 x 3

deliveries).

        29.    All of Defendants' delivery drivers had similar experiences to those

of Plaintiff. They were subject to the same reimbursement policy; received similar

reimbursements; incurred similar automobile expenses; completed deliveries of similar distances

and at similar frequencies; and were paid at or near the federal minimum wage before deducting

unreimbursed business expenses.

        30.    Because Defendants paid their drivers a gross hourly wage at precisely, or at least

very close to, the federal minimum wage, and because the delivery drivers incurred unreimbursed

automobile expenses, the delivery drivers "kicked back" to Defendants an amount sufficient to

cause minimum wage violations.

        31.    While the amount of Defendants' actual reimbursements per delivery may vary




                                              6
   Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 10 of 21




over time, Defendants are relying on the same flawed policy and methodology with respect to all

delivery drivers at all of their other Pizza Hut stores. Thus, although reimbursement amounts may

differ somewhat by time or region., the amounts of under-reimbursements relative to automobile

costs incurred are relatively consistent between time and region.

           32.   Defendants' low reimbursement rates were a frequent complaint of Defendants'

delivery drivers, which resulted in discussions with management, yet Defendants continued to

reimburse at a rate much less than any reasonable approximation of delivery drivers' automobile

expenses.

           33.   The net effect of Defendants' flawed reimbursement policy is that Defendants have

willfully failed to pay the federal minimum wage to their delivery drivers. Defendants thereby

enjoy ill-gained profits at the expense of their employees.

                              Class and Collective Action Allegations

           34.   Plaintiff brings this FLSA claim as an "opt-in" collective action on behalf of

similarly situated delivery drivers pursuant to 29 C.S.C. § 216(b).

           35.   The FLSA claims may be pursued by those who opt-in to this case

pursuant to 29 U.S.C. § 216(b).

           36.   Plaintiff, individually and on behalf of other similarly situated employees, seeks

relief on a collective basis challenging Defendants' practice of failing to pay employees federal

minimum wage. The number and identity ofother plaintiffs yet to opt-in may be ascertained from

Defendants' records, and potential class members may be notified of the pendency of this action

via mail and electronic means.

           YI.   Plaintiff and all of Defendants' delivery drivers are similarly situated

in that:




                                                 7
   Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 11 of 21




                 a      They have worked as delivery drivers for Defendants delivering pizza and

other food items to Defendants' customers;

                 b. They have delivered pizza and food items using automobiles not owned or

maintained by Defendants;

                 c. Defendants required them to maintain these automobiles in a safe, legally-

operable, and insured condition;

                 d. They incurred costs for automobile expenses while delivering pizzas and food

items for the primary benefit of Defendants;

                 e. They were subject to similar driving conditions, automobile expenses,

delivery distances, and delivery frequencies;

                 f.     They were subject to the same pay policies and practices of Defendants;

                 g. They were subject to the same delivery driver reimbursement policy that

under- estimates automobile expenses per mile, and thereby systematically deprived of

reasonably approximate reimbursements, resulting in wages below the federal minimum wage in

some or all workweeks;

                 h. They were reimbursed similar set amounts of automobile expenses per

delivery; and,

                 i.     They were paid at or near the federal mm1mum wage before deducting

unreimbursed business expenses.

       38.       Plaintiff brings Count II and Count III as a class action pursuant to Fed. R. Civ. P.

23, on behalfofhimself and as the Class Representatives of the following persons (the "Class"):

                      All current and former delivery drivers employed by Defendants
                      since the date four years preceding the filing of this Complaint.

       39.       The state law claims, if certified for class-wide treatment, are brought on behalf of



                                                    8
   Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 12 of 21




all similarly situated persons who do not opt-out of the Class.

       LKJ.    The Class satisfies the numerosity standard as it consists of hundreds of persons

who are geographically dispersed and, therefore, joinder of all Class members in a single action

is impracticable.

       41.     Questions of fact and law common to the Class predominate over any questions

affecting only individual members. The questions of law and fact common to the Class arising

from Defendants' actions include, without limitation:

               a.      Whether Defendants failed to pay Class members the minimum wage

required by Pennsylvania law,

               b.      Whether Defendants failed to reasonably reimburse Class members for

using their own vehicles to deliver Defendants' pizzas and other food items,

               c.      Whether Defendants' formula and I or methodology used to calculate the

payment of reimbursement for vehicle expenses resulted in unreasonable under-reimbursement

of the Class members, and

               d.      Whether Defendants failed to keep accurate records of deductions from

Class members' wages in violation of Federal and Pennsylvania law.

        42.    The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness, and equity to other available methods for the fair and efficient

adjudication of the state law claims.

        43.    Plaintiffs claim is typical of those of the Class in that:

               a.      Plaintiff and the Class have worked as delivery drivers for Defendants

delivering pizza and other food items to Defendants' customers;



                                                9
   Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 13 of 21




                 b.     Plaintiff and the Class delivered pizza and food items using automobiles

not owned or maintained by Defendants;

                 c.     Defendants required Plaintiff and the Class to maintain these automobiles

in a safe, legally-operable, and insured condition;

                 d.     Plaintiff and the Class incurred costs for automobile expenses while

delivering pizzas and food items for the primary benefit of Defendants;

                 e.     Plaintiff and the Class were subject to similar driving conditions,

automobile expenses, delivery distances, and delivery frequencies;

                 f.     Plaintiff and the Class were subject to the same pay policies and practices

of Defendants;

                 g.     Plaintiff and the Class were subject to the same delivery driver

reimbursement policy that underestimates automobile expenses per mile, and thereby

systematically deprived of reasonably approximate reimbursements, resulting in wages below the

federal minimum wage in some or all workweeks;

                 h.     Plaintiff and the Class were reimbursed similar set amounts of automobile

expenses per delivery; and

                 1.     Plaintiff and the Class were paid at or near the Federal minimum wage

before deducting unreimbursed business expenses.

         44.     A class action is the appropriate method for the fair and efficient adjudication of

this controversy. Defendants has acted or refused to act on grounds generally applicable to the

Class.

         45.     Plaintiff is an adequate representative of the Class because he is a member of the

Class and his interests do not conflict with the interest of the members of the Class he seeks to


                                                10
   Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 14 of 21




represent. The interests of the members of the Class will be fairly and adequately protected by

Plaintiff and the undersigned counsel, who have extensive experience prosecuting complex wage

and hour, employment, and class action litigation.

       46.     Maintenance of this action as a class action is superior to other available methods

for fairly and efficiently adjudicating the controversy as members of the Class have little interest

in individually controlling the prosecution of separate class actions, no other litigation is pending

over the same controversy, it is desirable to concentrate the litigation in this Court due to the

relatively small recoveries per member of the Class, and there are no material difficulties

impairing the management of a class action.

       47.     It would be impracticable and undesirable for each member of the Class who

suffered harm to bring a separate action. In addition, the maintenance of separate actions would

place a substantial and unnecessary burden on the courts and could result in inconsistent

adjudications, while a single class action can determine, with judicial economy, the rights of all

Class members.

                 Count I: Violation of the Fair Labor Standards Act of 1938

       48.     Plaintiff reasserts and re-alleges the allegations set forth above.

       49.     The FLSA regulates, among other things, the payment of minimum wage by

employers whose employees are engaged in interstate commerce, or engaged in the production of

goods for commerce, or employed in an enterprise engaged in commerce or in the production of

goods for commerce. 29 U.S.C. §206(a).

       9:l.    Defendants are subject to the FLSA's minimum wage requirements because it is an

enterprise engaged in interstate commerce, and their employees are engaged in commerce.

       51.     At all relevant tunes herein, Plaintiff and all other similarly situated delivery drivers




                                                11
   Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 15 of 21




have been entitled to the rights, protections, and benefits provided under the FLSA, 29 C.S.C. §§

201, et seq

        52     Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain categories

of employees from federal minimum wage obligations. None of the FLSA exemptions apply to

Plaintiff or other similarly situated delivery drivers.

        53.     Under Section 6 of the FLSA, codified at 29 U.S.C. § 206, employees have been

entitled to be compensated at a rate of at least $7 .25 per hour since July 24, 2009.

        54.     As alleged herein, Defendants have reimbursed delivery drivers less than the

reasonably approximate amount of their automobile expenses to such an extent that it diminishes

these employees' wages beneath the federal minimum wage.

        55.     Defendants knew or should have known that their pay and reimbursement

policies, practices and methodology result in failure to compensate delivery drivers at the federal

minimum wage.

        56.     Defendants, pursuant to their policy and practice, violated the FLSA by refusing

and failing to pay federal minimum wage to Plaintiff and other similarly situated employees.

        ')!,    Plaintiff and all similarly situated delivery drivers are victims of a uniform and

employer-based compensation and reimbursement policy. This uniform policy, in violation of

the FLSA, has been applied, and continues to be applied, to all delivery driver employees in

Defendants' stores.

        58.     Plaintiff and all similarly situated employees are entitled to damages equal to the

minimum wage minus actual wages received after deducting reasonably approximated automobile

expenses within three years from the date each Plaintiff joins this case, plus periods of equitable

tolling, because Defendants acted willfully and knew, or showed reckless disregard for, whether




                                                 12
   Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 16 of 21




their conduct was unlawful.

          59.   Defendants have acted neither in good faith nor with reasonable grounds to believe

that their actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and

other similarly situated employees are entitled to recover an award of liquidated damages in an

amount equal to the amount of unpaid mimmum wages under 29 C.S.C § 216(b). Alternatively,

should the Court find Defendants is not liable for liquidated damages, Plaintiff and all similarly

situated employees are entitled to an award of prejudgment interest at the applicable legal rate.

   ffi.         As a result of the aforesaid willful violations of the FLSA's minimum

Wage provisions, minimum wage compensation has been unlawfully withheld by Defendants

from Plaintiff and all similarly situated employees. Accordingly, Defendants are liable under 29

C.S.C. § 216(b), together with an additional amount as liquidated damages, pre-judgment and

post- judgment interest, reasonable attorneys' fees, and costs of this action.

                    Count II: Violations of the Pennsylvania Wage Payment
                                      and Collection Law

          61.   Plaintiff reasserts and re-alleges the allegations set forth above.

          62.   At all relevant times, Defendants have been and continue to be an "employer"

within the meaning of the Pennsylvania Annotated Statute §260.2.

          63.   At all relevant times, Defendants have employed, and continues to employ,

"employees", including Plaintiff, within the meaning of the Pennsylvania Annotated Statutes

§260.2.

          64.   Plaintiff was an employee of Defendants within the meaning of the Pennsylvania

Annotated Statutes §260.1, et seq.

          65.   Pursuant to the Pennsylvania Annotated Statutes §260.2 et seq, the Defendants

were required to pay Plaintiff and the Putative Plaintiffs all wages, when due, for all hours of work



                                                 13
   Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 17 of 21




at hourly rates which exceeded the minimum wage rate under the FLSA on their regular pay date.

          (f,,   Defendants were required to provide employees with advanced notice for wage

deductions permissible by and in compliance with the Pennsylvania Annotated Statutes §260.1,

et seq.

          €7.    Defendants failed to pay Plaintiff and the Putative Plaintiffs' reimbursements for

travel expenses under the Pennsylvania Annotated Statutes §260. l, et seq, and thus failed to

comply with this statute and its accompanying administrative code.

          68.    The foregoing conduct, as alleged, constitutes willful violations of the

Pennsylvania Annotated Statutes §260. l, et seq.

          (f),   As set forth above, the Plaintiff and the Putative Plaintiffs have sustained losses

and lost compensation as a proximate result of Defendants' violations. Accordingly, Plaintiff on

behalf of themselves and the Putative Plaintiffs, seek damages in the amount of their unpaid

earned compensation, liquidated damages, plus interest at the legal rate set forth in Pennsylvania

Annotated Statutes §260.1, et seq.

          Al.    As a result of the foregoing conduct, as alleged, Defendants have failed to pay

wages due under the Pennsylvania Annotated Statutes §260.1, et seq. and the FLSA.

          71.    Plaintiff, on behalf of themselves and the Putative Plaintiffs, seek recovery of

their attorneys' fees as provided by the Pennsylvania Annotated Statutes §260.9, et seq

                          Count III: Unjust Enrichment/Quantum Meruit

          72.    Plaintiff reasserts and re-alleges the allegations set forth above.

          73.    Plaintiff conferred a benefit upon Defendants by working on their behalf without

compensation.

          74.    Defendants had an appreciation or knowledge of the benefit conferred by




                                                  14
    Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 18 of 21




Plaintiff.

        75.     Defendants accepted and retained the benefit under such circumstances as to

make it inequitable for Defendants to retain the benefit without payment of its value.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff and the Class demand judgment against Defendants and pray

for: (1) compensatory damages; (2) liquidated damages, (3) costs of litigation and attorney's fees

as provided by law; (4) pre-judgment and post-judgment interest as provided by law; and (5)

such other relief as the Court deems fair and equitable.

                                       Demand for Jury Trial

Plaintiff hereby requests a trial by jury of all issues triable by jury.

                                                Respectfully submitted,

Dated: June 14, 2019
                                        By:    n:.~~z9;~~
                                                Patrick Howard (PA #88572)
                                                SALTZ MONGELUZZI BARRETT
                                                & BE~DESKY, P.C.
                                                120 Gibraltar Road, Suite 218
                                                Horsham, PA 19044
                                                Tel: (215) 496-8282
                                                Fax: (215) 754-4443
                                                Email: ckocher@.smbb.com

                                                Matthew Haynie*, Texas Bar No. 24087692
                                                Jay Forester*, Texas Bar No. 24087532
                                                FORESTER HAYNIE PLLC
                                                1701 N. Market Street, Suite 210
                                                Dallas, Texas 75202
                                                (214) 210-2100 phone
                                                (214) 346-5909 fax
                                                Email: matthew'.'d{foresterhaynie.com
                                                        jav'.21),foresterhaynie.com

                                                J. Gerard Stranch, IV* (TN BPR#023045)
                                                Joe P. Leniski, Jr.* (TN BPR#02289 l)
                                                BRANSTETTER, STRA."lCH &



                                                  15
Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 19 of 21




                            JENNI:'.'iGS, PLLC
                            223 Rosa Parks Ave. Suite 200
                            Nashville, TN 37203
                            Telephone: 615/254-8801
                            Facsimile: 615/255-5419
                            Email: gerards@bsjfirm.com
                                   joeyl@.bsjfirm.com

                            *pro hac vice forthcoming




                             16
Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 20 of 21




            EXHIBIT 1
            Case 5:19-cv-02625-GJP Document 1 Filed 06/17/19 Page 21 of 21
Document ID: dfc4lca632be530bbc7fbld475132061fe31f03c                                Generated on: June 4, 2018



                              NOTICE OF CONSENT TO BE A PARTY PLAINTIFF

                                Fair Labor Standards Act of 1938, 29 U.S.C. 216(b)

         I consent to be a party plaintiff in the case m which this consent 1s filed. By joining this lawsuit. I
designate the named plaint1ff(s) in the case in which this consent is filed and his/her attorneys (and other
persons those individuals designate as necessary) as my representatives to make all decisions on my behalf, to
the extent permitted by law, concerning the method and manner of conducting the case including settlement.
the entering of an agreement with Plaintiff's counsel regarding payment of attorneys' fees and court costs. and
all other matters pertaining to this lawsuit. I further acknowledge that I intend for this consent to be filed in
order to recover any unpaid wages owed to me by my current/former employer whether this consent is filed in
this action or in any private cause of action that may be filed on my behalf for such recovery at a later time. For
purposes of pursuing my unpaid wage claims I choose to be represented by Forester Haynie PLLC and other
attorneys with whom they may associate.

AGREED and APPROVED:




 ~ rMff--------~
Signed By Corey Christopher Martin
Signed On:june 4, 2018




                                                                                                   Forester Haynie
                                                                                                        Page 4of 5
                                                         Iii Audit Trail Serial# 4709163c8afbcefe5bf00bf9a9cfda8c
